

Exhibit 10.2
 
PROMISSORY NOTE
 

 
June 30, 2009

 
FOR VALUE RECEIVED, COMPOSITE TECHNOLOGY CORPORATION, a Delaware corporation
(the “Maker”), by means of this Promissory Note (this “Note”), hereby
unconditionally promises to pay to the order of NORTHLIGHT FINANCIAL LLC
(the “Payee”) the principal amount of $5,000,000, in lawful money of the United
States of America and in immediately available funds, on the dates provided in
the Loan Agreement (defined below).
 
This Note is a “Note” referred to in the Loan Agreement dated as of June 30,
2009 among the Maker, the Payee and the other parties thereto (as modified and
supplemented and in effect from time to time, the “Loan Agreement”), with
respect to the Loan made by the Payee thereunder.  Capitalized terms used herein
and not expressly defined in this Note shall have the respective meanings
assigned to them in the Loan Agreement.
 
This Note shall bear interest on the outstanding principal amount hereof, at the
rates and pursuant to the provisions set forth in the Loan Agreement.
 
The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the Loan
Agreement.  The outstanding principal amount of this Note shall be due and
payable in full on the Final Payment Date.
 
If default is made in the punctual payment of principal or any other amount
under this Note in accordance with the Loan Agreement, or if any other Event of
Default (other than a DeWind Default) has occurred, this Note shall, at the
Payee’s option exercised at any time upon or after the occurrence of any such
payment default or other Event of Default and in accordance with the applicable
provisions of the Loan Agreement, become immediately due and payable.
 
All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof.  All such payments will be free
and clear of, and without deduction or withholding for, any present or future
taxes.  The Maker shall pay all and any costs (administrative or otherwise)
imposed by banks, clearing houses, or any other financial institution, in
connection with making any payments hereunder, except for any costs imposed by
the Payee’s banking institutions.
 
The Maker shall pay all costs of collection, including, without limitation, all
reasonable, documented legal expenses and attorneys’ fees, paid or incurred by
the Payee in collecting and enforcing this Note.

 
 

--------------------------------------------------------------------------------

 

The Maker and every endorser of this Note, or the obligations represented
hereby, expressly waives presentment, protest, demand, notice of dishonor or
default, and notice of any kind with respect to this Note and the Loan Agreement
or the performance of the obligations under this Note and/or the Loan
Agreement.  No renewal or extension of this Note or the Loan Agreement, no
release of any Person primarily or secondarily liable on this Note or the Loan
Agreement, including the Maker and any endorser, no delay in the enforcement of
payment of this Note or the Loan Agreement, and no delay or omission in
exercising any right or power under this Note or the Loan Agreement shall affect
the liability of the Maker or any endorser of this Note.
 
No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or
right.  The provisions of this Note may be waived or amended only in a writing
signed by the Maker and the Payee.  This Note may be prepaid in whole or in part
without premium or penalty.
 
THIS NOTE, AND ANY RIGHTS OF THE PAYEE ARISING OUT OF OR RELATING TO THIS NOTE,
MAY, AT THE OPTION OF THE PAYEE, BE ENFORCED BY THE PAYEE IN THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURTS HAVING JURISDICTION.  FOR THE BENEFIT OF THE PAYEE,
THE MAKER HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND HEREBY CONSENTS THAT PERSONAL SERVICE OF SUMMONS OR
OTHER LEGAL PROCESS MAY BE MADE AS SET FORTH IN SECTION 6.1 OF THE LOAN
AGREEMENT, WHICH SERVICE THE MAKER AGREES SHALL BE SUFFICIENT AND VALID.  THE
MAKER HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED BY THIS NOTE.
 
This Note shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed in such
State, without giving effect to the conflicts of laws principles thereof other
than Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York.

 
2

--------------------------------------------------------------------------------

 

Whenever this Note is held by a noteholder that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended (the “Code”), then it is the intention of the Maker and such
noteholder that (x) all interest accrued and paid on this Note will qualify for
exemption from United States withholding tax as “portfolio interest” because
this Note is an obligation which is in “registered form” within the meaning of
Sections 871(h)(2)(B) and 881(c)(2)(B) of the Code and the applicable Treasury
Regulations promulgated thereunder, and (y) as such, all interest accrued and
paid on this Note will be exempt from United States information reporting under
Sections 6041 and 6049 of the Code and United States backup withholding under
Section 3406 of the Code.  The Maker and the Payee shall cooperate with one
another, and execute and file such forms or other documents, or do or refrain
from doing such other acts, as may be required, to secure such exemptions from
United States withholding tax, information reporting, and backup
withholding.  In furtherance of the foregoing, any transferee or assignee
noteholder that is not a United States person shall represent, warrant and
covenant to the Maker that (i) such noteholder is not, and will not be as long
as any amounts due under this Note have not been paid in full, a “United States
person,” within the meaning of Section 7701(a)(30) of the Code; (ii) such
noteholder is not, and will not be as long as any amounts due under this Note
have not been paid in full, a person described in Section 881(c)(3) of the Code;
(iii) on or prior to the date of transfer or assignment (and on or prior to the
date the form provided pursuant to this clause (iii) is no longer valid) until
all amounts due under this Note have been paid in full, such noteholder shall
provide the Maker with a properly executed U.S. Internal Revenue Service (“IRS”)
Form W-8BEN, Certificate of Foreign Status of Beneficial Owner for United States
Tax Withholding (or any successor form prescribed by the IRS), certifying as to
such noteholder’s status for purposes of determining exemption from United
States withholding tax, information reporting and backup withholding with
respect to all payments to be made to such noteholder hereunder; (iv) if an
event occurs that would require a change in the exempt status of such noteholder
or any of the other information provided on the most recent IRS Form W-8BEN (or
successor form) previously submitted by such noteholder to the Maker, such
noteholder will so inform the Maker in writing (or by submitting to the Maker a
new IRS Form W-8BEN or successor form) within 30 days after the occurrence of
such event; and (v) such noteholder will not assign or otherwise transfer this
Note or any of its rights hereunder except in accordance with the provisions
hereof.
 
In order to qualify as a “registered note” for purposes of the Code, transfer of
this Note may be effected only by (i) surrender of this Note to the Maker and
the re-issuance of this Note to the transferee, or the Maker’s issuance to the
Payee of a new note in the same form as this Note but with the transferee
denoted as the Payee, or (ii) the recording of the identity of the transferee by
the Affiliate of the Payee that is maintaining a record ownership register of
this Note as agent of, and on behalf of, the Maker.  Such Affiliate in its
capacity as such agent shall notify the Maker in writing immediately upon any
change in such identity.  The terms and conditions of this Note shall be binding
upon and inure to the benefit of the Maker and the Payee and their permitted
assigns; provided, however, that if any such assignment (whether by operation of
law, by way of transfer or participation, or otherwise) is to any noteholder
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code, then such noteholder shall submit to the Maker on or before the
date of such assignment an IRS Form W-8BEN (or any successor form) certifying as
to such noteholder’s status for purposes of determining exemption from United
States withholding tax, information reporting and backup withholding with
respect to all payments to be made to such noteholder under the new note (or
other instrument).  Any attempted transfer in violation of the relevant
provisions of this Note shall be void and of no force and effect.  Until there
has been a valid transfer of this Note and of all of the rights hereunder by the
Payee in accordance with this Note, the Maker shall deem and treat the Payee as
the absolute beneficial owner and holder of this Note and of all of the rights
hereunder for all purposes (including, without limitation, for the purpose of
receiving all payments to be made under this Note).
 
It is the intention of the Maker and the Payee that this Note is to be a
registered instrument and not a bearer instrument and the provisions of this
Note are to be interpreted accordingly.  This Note is intended to be registered
as to both principal and interest and all payments hereunder shall be made to
the named Payee or, in the event of a transfer pursuant to the Loan Agreement
and this Note, to the transferee identified in the record of ownership of this
Note maintained by the Payee on behalf of the Maker.  Transfer of this Note may
not be effected except in accordance with the provisions hereof.

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.
 

 
COMPOSITE TECHNOLOGY CORPORATION
       
By:
     
Name:
   
Title:


 
4

--------------------------------------------------------------------------------

 